Barnard, P. J.
The legislature, by chapter 326, Laws 1874, authorized certain improvements in Long Island City, and a part of the scheme of the act was that the work should be paid for by improvement certificates. This act was amended by chapter 501, Laws 1879. These certificates were made receivable by the city in payment of the assessments against the property liable thereto. These certificates were also to be received at the sales of the land made for the assessments. By chapter 656, Laws 1886, a certificate was to be given to the purchaser of land for an assessment, and redemption was to be made by paying the treasurer, for the use of the purchaser, the sum mentioned in this certificate given upon the sale, with interest. The land in this case was sold, and a certificate given to the purchaser, J. Lyon Gardiner. The purchaser paid the assessment in the improvement certificates. The owners of the land tendered improvement certificates in the redemption of the land. Such certificates were refused by the city treasurer. The question, therefore, is whether improvement certificates must be taken for the “use of the purchaser.” The question has been decided by this court in the case of the People ex rel. Ryan v. Bleckwenn, 8 N. Y. Supp. 638. The court was not unanimous, but we are constrained to follow the decision in the Ryan Case, as controlling upon the present one.
The order should therefore be affirmed, with costs.